DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 104710601 B) in combination with Scantlebury et al (U.S. Patent Application Publication 2003/0134915 A1), Shono et al (U.S. Patent 5,430,174 A), Inada et al (JP 2004083899 A), Nakajima et al (U.S. Patent Application Publication 2003/0045673 A1), Liu et al (CN 106113319 A) and Jenkins (U.S. Patent Application Publication 2008/0027206 A1).
             Regarding claim 1, Lin (see the entire document, in particular, paragraphs [0001], [0015] – [0033] and [0065] of the translation) teaches a process of making textile waste into fiber-grade polyester chips (see paragraphs [0001] and [0065] of Lin), including the steps of (a) cutting textile waste into sheet materials (see paragraphs [0001] and [0065] of Lin); (b) adding the sheet materials into an alcoholysis device, adding propylene glycol in the alcoholysis device according to mass percentage ratio 1:2 – 1:1.25, stirring for 1 – 4 hours under a temperature of 190°C - 260°C and a pressure of 0.1 MPa – 0.4 MPa to obtain a crude bis(2-hydroxyethyl)terephthalate (BHET) solution (see paragraph [0015] of Lin); (c) filtering out solid impurities in the crude BHET solution to obtain a preliminary purified crude BHET solution (see paragraphs [0016] and [0017] of Lin); (d) cooling an crystallizing the preliminary purified BHET solution to obtain crude BHET suspension (see paragraphs [0016] and [0017] of Lin); (e) pressing the crude BHET suspension to obtain crude BHET cake and to remove propylene glycol solution that contains impurities (see paragraphs [0018] and [0019] of Lin); (f) adding glycol of 25% - 85% of a volume of the crude BHET cake to the crude BHET cake to obtain a mixture, heating the mixture to 60 - 150°C, and stirring the mixture (see paragraphs [0018] and [0019] of 
             Regarding claim 2, see col. 5, lines 15-31 of Shono et al.

             Regarding claim 4, see paragraph [0033] of Inada et al.
             Regarding claim 5, see paragraphs [0016] and [0017] if Lin.
             Regarding claim 9, see paragraph [0032] of Lin.
             Regarding claim 10, see paragraph [0033] of Lin and paragraph [0022] of Liu et al.
             Regarding claim 11, see paragraph [0065] of Lin.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 104710601 B) in combination with Scantlebury et al (U.S. Patent Application Publication 2003/0134915 A1), Shono et al (U.S. Patent 5,430,174 A), Inada et al (JP 2004083899 A), Nakajima et al (U.S. Patent Application Publication 2003/0045673 A1), Liu et al (CN 106113319 A) and Jenkins (U.S. Patent Application Publication 2008/0027206 A1) as applied to claims 1-5 and 9-11 above, and further in view of Dong et al (CN 106831390 A).
             Regarding claim 6, Lin (in combination with Scantlebury et al, Shono et al, Inada et al, Nakajima et al, Liu et al and Jenkins) teaches a decolorizer composed of activated carbon and a filter that has a mesh size of 100 – 800 µm (see paragraphs [0018] and [0030] of Inada et al), but does not explicitly teach (1) a decolorizer composed of aluminum oxide. Dong et al (see the entire document, in particular, paragraphs [0010] and [0023] of the translation) teaches a process of recycling waste polyester and removing impurities such as ink (see paragraph [0010] of Dong et al), wherein the decolorizer is composed of activated carbon or aluminum oxide (see paragraph [0023] of Dong et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include aluminum oxide as a decolorizer in the process of Lin (in combination with Scantlebury et al, Shono et al, Inada et al, .
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742